Citation Nr: 1413529	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO. 11-16 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a respiratory disability, to include bronchitis.

2. Entitlement to service connection for prostate cancer status post radical retropubic prostatectomy, to include as due to herbicide exposure.

3. Entitlement to service connection for erectile dysfunction.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5. Entitlement to an increased housebound rate from February 1, 2010 forward.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

By way of background, the issue of new and material evidence sufficient to reopen a claim for service connection for a respiratory disability, to include bronchitis, was denied in a May 2010 rating decision, and the issue of service connection for prostate cancer, to include as due to herbicide exposure, was denied in a June 2010 rating decision. A single notice of disagreement was filed as to both decisions in June 2010, and the issues were adjudicated together in an April 2011 statement of the case.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2013. A transcript of the hearing has been associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for erectile dysfunction and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. A January 2009 rating decision denied reopening of the Veteran's claim for service connection for a respiratory disability, to include bronchitis. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.

2. The evidence associated with the claims file subsequent to the January 2009 rating decision is essentially cumulative and redundant, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a respiratory disability, to include bronchitis.

3. Prostate cancer is not shown to be causally or etiologically related to an in-service event, injury or disease, to have manifested in service or within one year of the Veteran's discharge from service, or to be due to herbicide exposure.


CONCLUSIONS OF LAW

1. The January 2009 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. New and material evidence sufficient to reopen the claim of service connection for a respiratory disability, to include chronic bronchitis, has not been received. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for service connection prostate cancer have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In claims to reopen, VA must also notify the Veteran of the bases for the prior denial, the definition of new and material evidence, and the type of evidence that is necessary to substantiate the facts that were not sufficiently shown at the time of the prior denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Concerning the claim for service connection for prostate cancer, VA issued a VCAA letter in May 2010, prior to the initial unfavorable adjudication in June 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. 

Regarding the Veteran's petition to reopen his claim for service connection for a respiratory disability, to include bronchitis, VA issued a VCAA letter in April 2010, prior to the initial unfavorable adjudication in May 2010. The letter informed the Veteran of all of the necessary information stated in the previous paragraph, as well as the reasons for the prior denial, what constitutes new and material evidence, and what kind of evidence will establish the previously unproven elements of service connection. 

As the April 2010 and May 2010 letters contained all of the necessary information with respect to the issues they addressed, VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).
In this case, VA did not have a duty to provide the Veteran with an examination for his claim of service connection for prostate cancer, to include as due to herbicide exposure. While the Veteran has a diagnosis of prostate cancer, there is no evidence establishing an in-service event, injury, or disease. The Veteran's January 1978 separation examination does not reflect a diagnosis of prostate cancer or the presence of any symptoms associated therewith. The Veteran's service treatment records are also silent for notations symptoms of prostate cancer or a diagnosis of the disease. As discussed in more detail below, the Veteran's DD-214 and personnel records also do not reflect service in either the Korean demilitarized zone or the Republic of Vietnam during the relevant periods, and therefore the Veteran is not presumed to have been exposed to herbicides while on active duty.

Further, there is no evidence that the Veteran's prostate cancer manifested within an applicable presumptive period. During a September 1999 VA prostate examination, the Veteran was noted to be without symptoms and that his prostate was normal upon examination. VA treatment records also reflect that the Veteran began to be followed for prostate cancer in approximately January 2009. As such, the Veteran's prostate cancer could not have manifested earlier than September 1999, which is well outside the one year presumptive period following service. As there is no evidence showing an in-service event, injury or disease, or manifestation within an applicable presumptive period, VA was not obligated to provide a medical examination with respect to this issue.

Turning to the Veteran's claim for service connection for a respiratory disability, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion. See 38 C.F.R. § 3.159(c)(1). As this claim has not been reopened, VA's duty to provide a medical examination did not attach with respect to the Veteran's claim for service connection for bronchitis.

Since VA has obtained all relevant identified records and its duty to provide medical examinations did not attach with respect to either claim, its duty to assist in this case is satisfied.


II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

The RO last finally denied reopening of the Veteran's claim for service connection for a respiratory disability, to include bronchitis, in January 2009. The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence within the one year statutory period. Therefore, the January 2009 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

The evidence of record in January 2009 consisted of the Veteran's service treatment records, VA medical records, and the Veteran's lay statements. The evidence did not show that the Veteran had recurrent bronchitis in service, or that the Veteran's current respiratory disability was causally or etiologically related to service. Evidence received since the January 2009 rating decision includes VA treatment records from January 2009 forward and additional lay statements from the Veteran concerning the onset and persistent symptoms of his respiratory disability.

The evidence provided by the Veteran is new as it is information not previously submitted to agency decision makers. However, the Board finds that the evidence is not material as it either does not address previously unestablished facts or is cumulative or redundant of evidence of record at the time of the prior adjudication. See 38 C.F.R. § 3.156(a). Each piece of evidence will be addressed in turn.

The VA treatment records from January 2009 forward indicate that the Veteran currently has a diagnosis of bronchitis, and has a history of the disability. However, the records do not indicate that the Veteran's bronchitis had its onset in service, nor do they show that the bronchitis is etiologically linked to his service. Therefore, the records do not relate to the unestablished issues of an in-service event injury or disease, or the presence of a nexus. As such, the VA treatment records are not material.

The Veteran's lay statements indicate that he had persistent bronchitis in service, and that his bronchitis has been consistently present since his separation from service. The Veteran testified to the same during his October 2013 Travel Board hearing. The Veteran is competent to report this information and for the purposes of reopening statement is considered credible. Justus, 3 Vet. App. at 513. However, this evidence is redundant and cumulative of evidence that was of record at the time of the original decision. The Veteran stated in his original application and in his additional claims to reopen that he both had chronic bronchitis in service and that it has been persistent since his separation. Therefore, the Veteran's statements as to the onset of his disability and its continuous nature since service is information that was already taken into account in the prior decisions, and the statements are therefore cumulative and redundant. As such, the Veteran's statements cannot be considered new and material evidence for the purposes of reopening the claim.

In conclusion, the evidence associated with the claims file since the last final denial, while new, is not material, as it either does not relate to the previously unestablished facts of an in-service event, injury or disease or the presence of a nexus between the Veteran's current respiratory disability and his service, or is cumulative and redundant of evidence of record at the time of the initial decision. As such, the Board finds that new and material evidence sufficient to reopen the Veteran's claims for service connection for a respiratory disability, to include bronchitis, has not been submitted. Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The appeal is denied with respect to bronchitis.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include malignant tumors, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For malignant tumors, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for prostate cancer, to include as due to herbicide exposure. The Board finds that service connection for prostate cancer is not warranted on a direct or presumptive basis. 

First, service connection is not warranted on a direct basis. The first element of direct service connection is a current disability. 38 C.F.R. § 3.303. As the Veteran has a current diagnosis of prostate cancer, the first element is satisfied.

With respect to the second element, the preponderance of the evidence is against a finding that there was an in-service injury, event, or disease. The Veteran has at no point indicated that his prostate cancer had its onset during service. The Veteran's service treatment records are silent for a diagnosis of prostate cancer while he was in service and are silent for any complaints of symptoms associated with prostate cancer. The Veteran's January 1978 separation examination also notes no complaints of any symptoms associated with prostate cancer, and does not reflect a diagnosis thereof. Based on this medical evidence, the preponderance of the evidence is against finding an in-service injury, event, or disease.

Moreover, the preponderance of the evidence is against a finding that the Veteran's prostate cancer is causally or etiologically related to his service. The Veteran's VA treatment records associated with the claims file reflect that the Veteran began to receive VA treatment for prostate cancer in approximately January 2009. A VA prostate examination from September 1999 found the Veteran's prostate to be normal at that time and noted that the Veteran was not complaining of any symptoms. Thus, as of September 1999 there was no evidence that prostate cancer was present. In light of this medical evidence, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's active duty service and his prostate cancer.

Second, the Veteran's prostate cancer cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with prostate cancer, which is not a specifically listed chronic disease. However, prostate cancer is encompassed by the broader listed category of malignant tumors, and therefore is eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). 

However, the Veteran's prostate cancer did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). As stated above, the Veteran's VA treatment records indicate that prostate cancer began to be followed in January 2009. Further, VA treatment records from September 1999 specifically note that a prostate examination was conducted and that at that point the Veteran's prostate was normal. Thus, based on the September 1999 prostate examination, the Veteran's prostate cancer manifested at least 21 years after the Veteran's separation from service, which is well outside the one year presumptive period. As such, the preponderance of the evidence is against a finding that prostate cancer manifested to a degree of 10 percent within the one year presumptive period applicable to chronic diseases.

Third, the Veteran cannot service connect his prostate cancer on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, while prostate cancer is not a specifically listed chronic disease, it is included under the broader listed category of malignant tumors, and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309(a); Walker, 708 F.3d 1331. 

However, continuity of symptomatology has not been shown in this case. The Veteran's service treatment records are silent for any complaints or symptoms of prostate cancer. The Veteran's January 1978 separation examination is negative for any health issues, and the Veteran denied having any health issues in the accompanying report of medical history. Further, there was no evidence of any prostate issues as of the Veteran's September 1999 prostate examination. Thus, the preponderance of the evidence is against a finding that prostate cancer manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity. 38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomatology is not warranted.

Finally, service connection cannot be granted based on herbicide exposure. 38 C.F.R. § 3.307, 3.309(e). The evidence fails to establish that the Veteran served in an area where herbicides are documented to have been used. The Veteran's DD-214 reflects no qualifying foreign service, such as in the Republic of Vietnam or in the Korean demilitarized zone. The Veteran's personnel records also clearly reflect that the Veteran's overseas service was limited to Germany, and not in areas where the Veteran would be presumed to have been exposed to herbicides. The Veteran does not contend that he was tasked with spraying, using, or handling herbicides or defoliants in any of the locations where he was stationed. As such, herbicide exposure cannot be presumed based on the location of the Veteran's service.

The Veteran's contention is that, while stationed in Germany, equipment and uniforms used by service members who had been deployed in Vietnam were cycled through his supply room and that by handling this equipment he was exposed to herbicides. While the Board recognizes the Veteran's sincere belief that handling this equipment exposed him to herbicides, exposure to herbicides based on contact with equipment used in Vietnam, otherwise known as secondary exposure, is not a theory that has been accepted by VA as an indication of actual exposure to herbicide agents, as contemplated by the statute. In addition, it is not a theory that has otherwise been supported by historical or medical evidence. There is no presumption of such secondary exposure for those who, for whatever reason, were in contact with equipment or personnel returning from Vietnam. See VA Adjudication Procedure Manual, M21-1MR Part IV.ii.2.C.10.m.

In light of the foregoing and given that the Veteran's service was not in an area where herbicides were used and as the most probative evidence of record does not show the Veteran was exposed to herbicides, exposure to herbicide agents is not presumed and service connection is not warranted on a presumptive basis for prostate cancer. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's prostate cancer is causally related to his service, manifested within an applicable presumptive period, or is related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the appeal is denied.






	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a respiratory disability, to include bronchitis, has not been received, and, therefore, the claim is denied.

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). An NOD is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. In this case, the RO denied the claims of service connection for recurrent mental health disability and erectile dysfunction in a March 2012 decision.  The Veteran responded by submitting a statement in June 2012, which said, "I am requesting a hearing with the board of BVA. Having exhausted the appeals process in Philadelphia.  Claim for prostate cancer, erectile dysfunction, recurrent mental health issues." When read broadly, this constitutes a notice of disagreement with the March 2012 rating decision. Additionally, the Veteran expressed disagreement with a change to his housebound compensation rate in April 2010.

There is no indication that any further action has been taken on these issues, and therefore a remand is required for the issuance of a statement of the case and to provide the veteran with an opportunity to perfect an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issues of entitlement to service connection for erectile dysfunction and an acquired psychiatric disorder, to include PTSD, and the issue of entitlement to a higher housebound rate from February 1, 2010 forward.

Advise the Veteran of the procedural requirements to continue an appeal of these issues. If, and only if, the Veteran files a timely substantive appeal, the issues should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


